DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        TREVARIOUS J. PRIDE,
                             Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                                No. 4D16-3513

                               [October 5, 2017]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Steven J. Levin, Judge;
L.T. Case No. 56-2004-CF-001648-A.

   Trevarious Pride, Okeechobee, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

WARNER, DAMOORGIAN and KUNTZ, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.